DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3-4-2021 have been fully considered but they are not persuasive. 
Applicant argues…
Suyama fails to teach or suggest that the method includes controlling the expansion rate and shrinkage rate of a silicon carbide sintered body during firing by adjusting at least one option from the group recited in the last paragraph of claim 1
Suyama also discloses that, if the amount ratio of carbon powder is below the range of 10:1 to 10, an insufficient amount of silicon carbide is produced as a reaction product, resulting in the silicon carbide matrix composite material having degraded strength (see Suyama, paragraph ([0057]). Simply stated, Suyama teaches away from a degreased silicon carbide body having a carbon concentration lower than 9.1% by mass to 91% by mass.
Applicant further argues that none of the other applied references make up for the deficiency of Suyama.
This is not found to be persuasive because…
As noted ([0057]) of Suyama recognizes if the amount ratio of the carbon powder is too much, the volume expansion amount at the reaction sintering becomes large, causing to easily produce microcracks locally. As such, it is understood that that Suyama recognizes that the amount of carbon powder utilized, not including the binder and SiC powder, impacts the volume expansion amount which may easily produce microcracks locally. Noting, that the case law for result effective variables may be implemented.  Additionally, in response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While, the prior art doesn’t specifically say controlling the rate it does teach adjusting an amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture, namely, that if the amount ratio of the carbon powder is too much, the volume expansion amount at the reaction sintering becomes large, causing to easily produce microcracks locally, ([0057]). Therefore the prior art is considered to be controlling the rate. 
Suyama only discloses a range of ratios of SiC Powder to Carbon powder that can be used prior to any processing. There is no teaching or suggestion within Suyama that post processing with the above powder ratio range would lead to the approximate carbon concentrations amounts as suggested by the applicant, i.e. a carbon concentration in the degreased body would be approximately 9.1 to 91% by mass. Nor has the applicant shown or suggested where these approximate values may come from. Furthermore, it is recognized by Suyama that the ratio of powder utilized was a result effective variable that impacts the produced amount of the SiC as mentioned above. As such, it has not been established that, Suyama teaches away from a degreased silicon carbide body having a carbon concentration lower than 9.1% by mass to 91% by mass.
This is unpersuasive because as explained above there was not found to be deficiency in Suyama.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 11-12 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (US-2005/0,255,335, hereinafter Suyama), in view of Akutsu et al. (JPS-6,252,165-A hereinafter Akutsu) and in further view of Aghajanian et al. (US-7,104,177, hereinafter Aghajanian)Regarding claim 1 & 16, 	
a silicon carbide powder, 
at least one binder and 
optionally at least one carbon source other than the silicon carbide and the at least one binder and 
subjecting the raw material mixture with water to kneading, molding, and drying in this order, to obtain a dried body; 
a step 2 of heating the dried body obtained in the step 1 to remove organic substances from the dried body to obtain a degreased body; and 
a step 3 of firing the degreased body obtained in the step 2 in an inert, atmosphere to obtain a silicon carbide sintered body. 
wherein the method comprises controlling an expansion and shrinkage rate of the sintered body in the step 3 by adjusting one or two or three selected from the group consisting of 
(1) an amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture, 
(2) an amount of the at least one binder in the raw material mixture, and 
(3) a degreasing rate in the step 2.
wherein the carbon concentration in the degreased body to be subjected to the step 3 is from 0.01 to 5.5% by mass.
Wherein the carbon concentration in the degreased body to be subjected to the step 3 is from 0.01 to 3.5% by mass.
Suyama teaches the following:
& c.) ([0015]) teaches a process for producing a silicon carbide matrix composite material according to the present invention, comprises a step of press forming a mixed powder of silicon carbide powder having an average grain diameter in a range of 0.1 to 10 pm and carbon powder having an average grain diameter in a range of 0.005 to 1 pm into a compact having a desired shape
([0058]) teaches that an appropriate amount of a known organic binder may be added to a mixed powder as required.
([0086]) teaches example 1 which comprises the mixed powder was further mixed with a required amount of an organic binder and then dispersed into a solvent to prepare slurry having a low viscosity. Next, a stage of pressing a compact. This was followed by ([0087]) the compact was air dried, heated to and held at a temperature of 600° C. in an inert gas atmosphere to remove (degrease) the organic binder.
([0087]) the compact was air dried, heated to and held at a temperature of 600° C in an inert gas atmosphere to remove (degrease) the organic binder
([0087]) teaches that the degreased compact was heated to a temperature of 1400° C. or more under reduced pressure or in an inert gas atmosphere, and molten silicon was impregnated into the compact kept in the heated state. The compact was reaction sintered in the impregnation step of the molten silicon to obtain a SiC matrix sintered body (SiC matrix composite material).
([0019]) teaches that the present invention can further reduce the machining cost of the parts having a complex shape and a large size because the microstructure of the silicon phase is controlled to suppress the expansion of the silicon phase at the time of solidification. ([0042]) teaches that if the second SiC phase 4 has an average crystal grain diameter of exceeding 2 pm, it becomes difficult to obtain a homogeneous composite texture due to volume expansion at the time of reaction sintering, and the liberated Si phase 5 tends to have a non-uniformly distributed state.
([0057]) teaches if the amount ratio of the carbon powder is too much, the volume expansion amount at the reaction sintering becomes large, causing to easily produce microcracks locally.
Noting, that these limitations are considered optional if (h) is met.
Regarding claim 1 & 16, Suyama is silent on the following limitation(s): 
(d)'s kneading, (k), & (16a)

Regarding Claim 1, Suyama teaching the entirety of the fabrication process for the production of a silicon carbide matrix composite, including controlling an expansion and shrinkage rate of the sintered body via controlling an amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture, in analogous art for the producing a ceramic molded product the utilizes silicon carbide in conjunction with a binder, Akutsu suggests details regarding implementing a kneading step prior to molding the ceramic article, and in this regard Akutsu teaches the following: 
([0001]) teaches after adding and kneading a binder made of silicon, a molded product having a complicated shape and high dimensional accuracy is obtained by molding. (Pg. 2, line 47-51) teaches that when producing a fueled body according to the present invention, a binder is added to the above-mentioned ceramic powder and kneaded. Next, this kneaded product is used as a molded body, and any conventional method can be adopted as the molding method. For example, methods such as press molding, casting molding, rubber press molding, 
 	Akutsu further suggests that the benefit of implementing a kneading processing step is it provides a means for mixing the components together and forming a dispersion, (Pg. 2, lines, 54-55). Noting, that the combination of prior art elements according to known methods to yield predictable results allows for the application of case law related to KSR as was done above. Consequently, citing the case law for KSR, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a silicon carbide matric composite material that implements a silicon carbide powder along with carbon black powder was further mixed with a binder, which was then dispersed into a solvent to prepare slurry having a low viscosity of Suyama, by implementing a kneading processing step, as taught by Akutsu. Highlighting, implementation of a kneading processing step is it allows for mixing the components together and forming a dispersion.
Regarding claim 1 & 16, Suyama/Akutsu are silent on the following limitation(s): 
(k) & (16a)
Regarding Claim 1 & 16, Suyama teaching the entirety of the fabrication process for the production of a silicon carbide matrix composite, including controlling an expansion and shrinkage rate of the sintered body via controlling an amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture, in analogous art for silicon infiltration technology also known as siliconizing or reaction-bonding, that implements control for volumetric expansion, Aghajanian discloses a means for controlling the amount carbon concentration in the degreased body, and in this regard Aghajanian teaches the following: 
& 16a.) (Col. 5, lines 13-31) teaches an aspect important to the instant invention is achieving a large volume fraction of one or more very hard materials in the composite body, such as silicon carbide, thus the term "ceramic-rich" composite body. However, the majority of the hard phases should be provided as one or more hard filler materials, rather than developed in -situ such as from the chemical reaction of molten silicon with carbon. Thus, the amount of "free" carbon in the preform that is available to react, with the infiltrating silicon-containing melt should be kept below about 10 percent by volume, and preferably kept below about 6 percent. (Col. 13, lines 50-55) teaches that among the problems that result from excessive reaction during the infiltration process are temperature spikes due to the exothermic nature of the chemical reaction of silicon and carbon. Such temperature spikes can cause cracking due to localized 

Regarding claim 11,
Wherein the step 2 comprises heating the dried body at a temperature ranging from 300 °C to 600 °C
Suyama teaches the following:
([0087]) teaches that the compact was air dried, heated to and held at a temperature of 600° C. in an inert gas atmosphere to remove (degrease) the organic binder.
Regarding claims 12 & 15,
Wherein the method comprises adjusting the amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture by adding one or more carbon sources selected from the group consisting of carbon black, pyrolytic graphite, expanded graphite, expandable graphite, and phenol resins
Wherein the mean particle diameter of the at least one carbon source other than the silicon carbide and the at least one binder is more than 0.1 μm and 100 μm or less.
Suyama teaches the following: 
([0109]) teaches that silicon carbide (α-SiC) powder having an average grain diameter of 1 pm, carbon powder (carbon black) having an average grain diameter of 0.01 pm and an organic binder were mixed, and the obtained mixture was dispersed into a solvent to prepare slurry having a low viscosity

Regarding claim 14,
Wherein the firing in the step 3 is carried out while contacting the degreased body with metal silicon.
In analogous art as applied above in claim 1, Aghajanian suggests details concerning the phase of the metal silicon during infiltration and siliconization of the preform, and in this regarding Aghajanian teaches the following:
(Col. 2, lines 27-34) teaches that it is known in the art for the molten metal to infiltrate the preform. Wherein the refractory material matrix sinters and at least one of the metallic constituents reacts with the carbon to produce a metal carbide. Because the thermal expansion coefficient of the metal mixture is close to or slightly greater than that of the refractory matrix, the composite shape cools to room temperature essentially free of cracks and residual stress. Thus sintering and infiltration comprising a simultaneous step is known in the art
B.) Claims 3-6, are rejected under 35 U.S.C. 103 as being unpatentable over Suyama, in view of Akutsu, in view of Aghajanian and in further view of Boccaccini et al. (In Situ Characterization of the Shrinkage Behavior of Ceramic Powder Compacts during Sintering by Using Heating Microscopy, 1998, hereinafter Boccaccini)Regarding claim 3-6, Suyama as modified above is silent on the following: 
Controlling the expansion and shrinkage rate of the sintered body in the step 3 such that V2 / V1 is from 0.91 to 1.13, in which V1 represents a volume of the dried body and V2 represents a volume of the sintered body. 
V2 / V1 is from 0.91 to 1.00, 
V2 / V1 is from 1.00 to 1.13 
V2 / V1 is from 0.999 to 1.001
Regarding Claims 3-6, Suyama teaching the entirety of the fabrication process for the production of a silicon carbide matrix composite, including controlling an expansion and shrinkage rate of the sintered body via controlling an amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture, in analogous art for a process that teaches a means for controlling the amount shrinkage and expansion experienced by a ceramic, Boccaccini suggests details regarding the amount of shrinkage experienced by a ceramic during sintering, and in this regard Boccaccini teaches the following:
(Introduction) teaches that from a macroscopical perspective, during sintering not only do the dimensions of the product change (i.e., the compact shrinks as the material densities), but also the shape of the product may change as a consequence of anisotropic shrinkage, sintering stresses, swelling or bloating effects, and so forth. Thus, the process of sintering is for many ceramic products the most critical fabrication step in the general aim of obtaining fully controlled microstructures, desired final shape and dimensions, and the required material's properties. (Results) states that the experiments give results for the axial and radial shrinkage at different temperatures in the course of sintering. With these values and the density of the compacts prior to sintering (ρ0) the instantaneous density (ρ) can be determined by:                     
                        ρ
                        =
                         
                        
                            
                                
                                    
                                        ρ
                                    
                                    
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                1
                                                -
                                                 
                                                
                                                    
                                                        ∆
                                                        R
                                                    
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                            
                                                                0
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                 
                                -
                                 
                                (
                                1
                                -
                                 
                                
                                    
                                        ∆
                                        L
                                    
                                    
                                        
                                            
                                                L
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                                )
                            
                        
                    
                , where                    
                        ∆
                        R
                        =
                        
                            
                                R
                            
                            
                                0
                            
                        
                        -
                        R
                         
                        a
                        n
                        d
                         
                        ∆
                        L
                        =
                        
                            
                                L
                            
                            
                                0
                            
                        
                        -
                        L
                    
                 and R0 and L0 are the initial radius and length, respectively, whereas R and L are the instantaneous radius and length, respectively, of the sample. Wherein it is understood that the degree of shrinkage the ceramic article undergoes during sintering impacts the density of the article manufactured. Consequently, the case law for result effective variables can be applied as it was done above in claim 2, Suyama/Akutsu/Boccaccini discloses the claimed invention except for the optimal amount of shrinkage the ceramic article undergoes during sintering. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of shrinkage the ceramic article undergoes during sintering, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount of shrinkage the ceramic article undergoes during sintering for the purpose of tailoring the density of the final ceramic article manufactured. (Results).
 	Boccaccini further suggests that the benefit of optimizing the amount of shrinkage a ceramic body undergoes during sintering as it provides a means for tailoring the density of the final article manufactured, (Results). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a silicon carbide matric composite material that implements a silicon carbide powder along with carbon black powder was further mixed with a binder, which was then dispersed into a C.) Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama, in view of Akutsu, in view of Aghajanian, and in further view of Ide et al. (US-2016/0,083,300, hereinafter Ide).
Regarding claim 7-8, Suyama as modified above is silent on the following: 
Wherein the method comprises adjusting the content of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture such that the content is in a range of from 0.06% by mass or more to less than 1% by mass, expressed in terms of carbon concentration. 
Wherein the method comprises adjusting the content, of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture such that the content is less than 0.06% by mass, expressed in terms of carbon concentration.
It should be noted that Suyama teaches that the compounding ratio of the SiC powder and the carbon powder is preferably in a range of 10:1 to 10 (=10:1 to 10:10) in terms of a mass ratio. If the amount ratio of the carbon powder is smaller than the above range, 
Regarding claim 7 & 8, Suyama teaching the entirety of the fabrication process for the production of a silicon carbide matrix composite, including controlling an expansion and shrinkage rate of the sintered body via controlling an amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture, in analogous art that teaches the infiltration of a fired body with silicon and subjecting the fired body to reaction sintering to give an RBSiC member, ide teaches details regarding the composition of the material utilized, and in this regard ide teaches the following:
([0036]) teaches that the raw material (powder) used in the process for producing an RBSiC member according to the present invention may contain carbon and/or boron carbide as optional ingredients. Particles of carbon such as carbon black and graphite can be used as carbon. ([0082]) teaches that the resultant fired body contains a large amount of carbon and has high strength. The fired body has a carbon content of 8% to 30% by weight. The carbon content is preferably 8% to 
 	Ide further suggests that the benefit of using an optimized amount of a secondary carbon source is it provides a means for mitigating crack formation during carbonization, thus improving strength of the fired body, ([0082]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a silicon carbide matric composite material that implements a silicon carbide powder along with carbon black powder was further mixed with a binder, which was then dispersed into a solvent to prepare slurry having a low viscosity of Suyama as modified above, by utilizing an optimized amount of a secondary carbon source, as taught by Ide. Highlighting, implementation of an optimized amount of a secondary carbon source allows for mitigating crack formation during carbonization, thus improving strength of the fired body.D.) Claim(s) 9, is rejected under 35 U.S.C. 103 as being unpatentable over Suyama, in view of Akutsu, in view of Aghajanian and in further view of Ambrosini et al. (US-2011/0,237,431, hereinafter Ambrosini)
Regarding claim 9, Suyama as modified above is silent on the following
Wherein the method comprises adjusting the concentration of the at least one binder in the raw material mixture such that the concentration is in a range of from 2% by mass or more to 18% by mass or less.

([0045]) teaches as the organic hinder may be used, examples are organic binders are listed. The amount of the organic binder is preferably 1 to 10 parts by weight based on 100 parts by weight of the total amount of silicon carbide powder. Noting, that the combining prior art elements according to known methods to yield predictable results allows of the application of case law related to KSR. 
 	Ambrosini further suggests that the benefit of using an organic binder in 1 to 10 parts by weight based on 100 parts by weight of the total amount of silicon carbide 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a silicon carbide matric composite material that implements a silicon carbide powder along with carbon black powder was further mixed with a binder, which was then dispersed into a solvent to prepare slurry having a low viscosity of Suyama as modified above, by utilizing an organic binder in 1 to 10 parts by weight based on 100 parts by weight of the total amount of silicon carbide powder, as taught by Ambrosini. Highlighting, implementation of an organic binder in 1 to 10 parts by weight based on 100 parts by weight of the total amount of silicon carbide powder allows for binding and coalescing the particles such that the resulting paste may be extrusion molded.
E.) Claim(s) 10, is rejected under 35 U.S.C. 103 as being unpatentable over Suyama, in view of Akutsu, in view of Aghajanian and in further view of Adachi et al. (US-5,486,331, hereinafter Adachi)
Regarding claim 10,
Wherein the method comprising adjusting the degreasing rate in the step 2 such that the degreasing rate is in a range of from 30 to 99%.
Regarding Claim 10, Suyama teaching the entirety of the fabrication process for the production of a silicon carbide matrix composite, including controlling an expansion and shrinkage rate of the sintered body via controlling an amount of the at least one carbon source other than the silicon carbide and the at least one binder in the raw material mixture, in analogous art for a process for a degreasing silicon ceramic molded bodies, Adachi suggests details regarding degreasing the ceramic body and means for controlling the ceramic bodies shrinkage and expansion and in this regard Adachi teaches the following: 
(Col. 2, lines 35-45) teaches that is because the organic matter undergoes an oxidation reaction to evolve heat or gases whereby stress is built up and causes crack formation in the ceramic body. Accordingly, the built-up stress has heretofore been released by conducting a gradual oxidation reaction of the wax, according to a very slow heating schedule as described, at such a low temperature increasing rate, for a predetermined period of time, or in stepwise constant-temperature heating's. Noting, that the excess buildup of these stresses may cause cracking. Summarized, that by controlling the oxidation of organic matter found in the ceramic, and thus the gases and heat involved with oxidation reaction. One can mitigate the build of stresses (expansion) cause by the gasses and heat associated with the burning out of organic materials by controlling the rate at which the ceramic body is heated. Noting, that the temperature increasing 
 	Adachi further suggests that the benefit of tailoring the debinding sequence via utilizing a very slow heating schedule for a predetermined period, provides a means for controlling the stresses (expansion) experienced by the ceramic article, (Col. 2, lines 35- 45). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a silicon carbide matric composite material that implements a silicon carbide powder along with carbon black powder was further mixed with a binder, which was then dispersed into a solvent to prepare slurry having a low viscosity of Suyama as modified above, by utilizing the knowledge that employing a very slow heating schedule for a predetermined period F.) Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suyama, in view of Akutsu, in view of Aghajanian and as evidenced by Wikipedia's Article on Monoliths (Monoliths, hereinafter WAOM)
Regarding claim 13, Suyama is silent on the following:
Wherein the step 1 comprises extrusion-molding the raw material mixture to obtain a columnar honeycomb formed body comprising a plurality of cells having flow paths penetrating from a first bottom surface to a second bottom surface, the plurality of cells being defined by partition walls.
It should be noted that Suyama teaches that, the mixed powder of the SiC powder and the carbon powder is pressed into a compact having a desired shape. As a press forming method, powder press forming, pressure casting, or the like can be applied, ([0059]). However, extrusion molding nor the shape of a honeycomb is not disclosed.
Regarding Claim 13, in analogous art as applied above, Akutsu suggests details regarding implementing a extrusion molding as a means for molding the ceramic article, and in this regard Akutsu teaches the following:
(Pg. 2, lines 48-51) teaches that next, this kneaded product is used as a molded body, and any conventional method can be adopted as the molding method. For example, methods such as press molding, casting molding, rubber press molding, compression molding, tape molding, extrusion molding, and injection molding are arbitrarily adopted. Highlighting, that the simple substitution of one known element for another to obtain predictable results allow for the application of case law related to KSR. Consequently citing the case law related to KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). The explicitly implementation of a honeycomb shape was not implicitly mentioned for the disclosed extrusion-molding. However, the case law for change of shape may be implemented regarding fabricating a columnar honeycomb formed body comprising a plurality of cells. Consequently, citing the case law for change of shape. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art. In re Dailey et a!., 149 USPQ47; Eskimo Pie Corp. v, Levous et a!., 3 USPQ 23. Suyama/Akutsu discloses the claimed invention except for extrusion molding the ceramic material in the 
 	Akutsu further suggests that the benefit of using extrusion molding is it provides a known means, (Pg. 2, lines 48-51). As such, the case law related to KSR may be implemented. Noting, that the simple substitution of one known element for another to obtain predictable results allow for the application of case law related to KSR Furthermore, as evidenced by WAOM extrusion molding in the shape of a honeycomb pattern provides a means for forming a monolithic catalyst support, as evidenced WAOM, (Abstract).

                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reilly et al. (US-2012/0,165,179, hereinafter Reilly) teaches a composite article including a body made of recrystallized silicon carbide and an infiltrant. Reilly gives details about processing parameters such as infiltration times ranging from15 minutes to 12 hours depending on the desired outcome, ([0047]). Additionally, temperatures utilized for the inflation process can be found in ([0048]) 

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741